Citation Nr: 0202707	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  98-06 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

2.  Entitlement to service connection for bilateral shoulder 
arthritis.  

3.  Entitlement to an increase rating for chronic lumbosacral 
strain, narrowing of lumbosacral interspace, postoperative 
L5-S1 laminotomy and diskectomies, currently evaluated as 40 
percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1979.  

This appeal arises out of March 1997 and February 1998 rating 
actions entered by the New Orleans, Louisiana VA regional 
office (RO).  In September 1998, the veteran appeared at a 
hearing conducted by the undersigned, after which the case 
was transferred to the Board of Veterans' Appeals (Board) in 
Washington, DC.  In December 1998, the appeal was remanded 
for additional development.  It has since been returned to 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's service medical records do not reflect she 
sustained any injury to her back, neck, or shoulders as a 
result of a fall, and do not reflect any treatment for the 
neck and shoulders.  

3.  The veteran has not been diagnosed to have any right 
shoulder disability.  

4.  Medical records do not document neck and shoulder 
complaints until many years after service.  

5.  The only medical opinion linking any current neck and 
shoulder disorders to service are based on the assumption 
that the veteran injured her neck and shoulders in a fall 
during service.  

6.  Prior to her back surgery in August 1996, the veteran's 
service connected low back disability was productive of 
pronounced intervertebral disc syndrome.  

7.  Since the veteran's August 1996 surgery, her low back 
disability is not shown to be productive of more than severe 
impairment.  

8.  The veteran is service connected for chronic lumbosacral 
strain, narrowing of lumbosacral interspace, postoperative 
L5-S1 laminotomy's and diskectomies, currently evaluated as 
40 percent disabling. 

9.  The veteran's service connected disability does not 
render her unemployable.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not 
incurred in service and any degenerative disc disease of the 
cervical spine may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Bilateral shoulder arthritis was not incurred in service 
and any arthritis of the shoulders may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  Prior to August 1996, the criteria for a 60 percent 
rating for chronic lumbosacral strain, narrowing of 
lumbosacral interspace, were met. 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic 
Codes 5293 (2001).

4.  After October 1996, the criteria for a rating in excess 
of 40 percent for chronic lumbosacral strain, narrowing of 
lumbosacral interspace, postoperative L5-S1 laminotomy and 
diskectomies have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic 
Codes 5293 (2001).

5.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), and it essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this law and its implementing regulations, 
the Board finds that the veteran will not be prejudiced by 
its consideration of her claims for increased ratings, 
service connection and TDIU benefits under these rules 
insofar as VA has already met all notice and duty to assist 
obligations to the veteran.  In essence, the veteran in this 
case already has been notified through the statement of the 
case and supplemental statements of the case as to the law 
and regulations governing entitlement to the benefits she 
seeks.  Moreover, it appears that the RO has obtained the 
veteran's service medical records, as well as those records 
that appear to be relevant to her claims.  In addition, the 
veteran has not pointed out to any particular evidence that 
is missing and should be obtained.  She has been examined for 
VA purposes in connection with her claim, and relevant 
opinions have been obtained in connection with her appeal.  
Under these circumstances, it may be concluded that VA's 
obligation to obtain any other records or undertake 
additional development regarding these matters has been 
satisfied.  

As stated, since the requirements of the VCAA have been met, 
the veteran will not be prejudiced as a result of the Board 
deciding her appeal without first affording the RO an 
opportunity to consider the claims anew in light of the VCAA 
and its implementing regulations, or without first affording 
the veteran opportunity to respond to the new regulatory 
language.  A remand for the RO to consider this law or to 
have the veteran respond to the new legal criteria would 
serve no useful purpose, but would only delay resolution of 
the veteran's claims.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

a.  Service Connection 

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, when a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection for 
arthritis may be presumed if it became manifest to a degree 
of 10 percent disabling during the veteran's first year after 
separation from service pursuant to 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regarding the veteran's claims concerning service connection 
for neck and shoulder disorders, her contention is that her 
current disabilities in these areas were caused by a fall on 
ice that occurred in service.  She maintains that the fall, 
which she believes caused her neck and shoulder impairments, 
is the same one that resulted in the low back disorder for 
which service connection has been established.  

In support of her claim, the veteran has submitted statements 
from her private physician, James C. Butler, MD. that address 
the question of the relationship between her military service 
and her present neck and shoulder disability.  The first 
statement, dated in October 1997, reflects Dr. Butler's view 
that the veteran's low back disability (which is service 
connected) relates to an injury which occurred in service.  
He then goes on to state that "[b]y history she had neck and 
shoulder complaints dating back to a service related injury 
and these symptoms persist and may be residuals also of 
injuries sustained while active duty in the military."  

The next relevant statement received from Dr. Butler in this 
regard is dated in May 2000.  In this statement, Dr. Butler 
recalled that when he first saw the veteran in 1994, she gave 
a history of neck and back symptoms of 15 years duration.  He 
went on to relate that "[b]y history more likely than not 
her continued neck pain is a result of her injury to her neck 
and low back while in the military."  

The medical evidence confirms that the veteran currently has 
a neck and a left shoulder disability, which have been 
diagnosed as cervical degenerative disc disease, and 
osteoarthritis, respectively.  The record does not show, 
however, that any right shoulder disorder has been ever 
diagnosed.  In view of that, it is obvious that there can be 
no basis to establish entitlement to service connection 
benefits for a disability claimed to be a right shoulder 
disorder because no such disability has been demonstrated to 
exist.  Accordingly, the extent to which the veteran's claim 
for benefits includes those for a right shoulder disability, 
it may be denied without further analysis, and any reference 
to the shoulder below, is to the left shoulder. 

As to the actual records of the veteran's treatment, her 
service medical records fail to show any complaints or 
findings related either to the neck or to the shoulders.  
Further, while they show treatment for low back complaints, 
they do not include any reference to the veteran's back 
complaints being attributed to any fall on ice.  Her first 
recorded complaint of back pain is dated in July 1978, (a 
Summer month), the onset of which she indicated occurred 
earlier that day.  The earliest record of any neck complaint 
is dated in 1988, approximately 9 years after her discharge 
from service, and the first record documenting any shoulder 
complaint is dated in 1994, approximately 15 years after her 
service discharge.  Of further interest is that these post 
service records reflect that the veteran appears to have 
given conflicting statements regarding the history of her 
neck complaints.  In some records, as indicated by Dr. 
Butler, she is indicated to have stated that her neck 
complaints began during service.  In a 1994 statement from 
Lucas A. DiLeo, MD, however, it was recorded that she started 
to have intermittent pain in the cervical region in 1983, (4 
years after service).  [The veteran has never clearly 
contended that she experienced any shoulder discomfort in 
service.  She expressed more confidence in her belief that 
any shoulder problems relate to a fall in service.]  

Clearly, the premise upon which rests Dr. Butler's opinion 
linking the veteran's neck and shoulder problems to service, 
is that the veteran sustained an injury to those areas in 
service.  As indicated above, however, there is no 
contemporaneous record from service, which shows any such 
injury occurred.  Likewise, the earliest document reflecting 
the veteran's allegation of such an injury is dated in 1994, 
more than 15 years after the claimed injury would have had to 
occur.  Under these circumstances, there is reason to 
question the premise upon which Dr. Butler's opinion rests.  
This then calls into question the validity of the conclusion 
drawn from that premise.  [This is not to say that the Board 
doubts the conclusion that neck and shoulder disabilities can 
arise from a remote injury, but only that this particular 
conclusion is unsupported because the medical record does not 
corroborate the assertion that an injury to the shoulders 
occurred in service.]

Further, the record contains another medical opinion 
regarding the relationship between the veteran's neck and 
shoulder disabilities and her service, that is not favorable 
to her claim.  In the report of the examination conducted for 
VA purposes in February 2000, the examiner, who was aware of 
the veteran's contention regarding her remote fall as the 
cause of her current disabilities, opined that it was 
"extremely difficulty (sic) if not impossible to relate" 
the veteran's neck and shoulder complaints to a fall that 
caused her back problems.   

As indicated above, the veteran's service medical records do 
not show any complaints or findings relating to neck or 
shoulder problems, and the earliest record of any complaints 
relating to these areas are dated many years after service.  
Further, the only the medical opinion favorable to the 
veteran's claim linking current disability to service, is 
based on an unproven premise, and the other medical opinion 
of record addressing this matter is against her claim. (This 
is so despite the second opinion provider's apparent 
acceptance of the veteran's history of remote injury as 
fact).  Under these circumstances, the Board concludes that 
the evidence in its entirety fails to present a basis upon 
which service connection for neck and left or right shoulder 
disabilities may be granted.  Accordingly, the veteran's 
appeal for service connection for degenerative disc disease 
of the cervical spine, and bilateral shoulder arthritis must 
be denied.  


b.  Increased Rating

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

A review of the evidence in this case shows that the veteran 
was originally awarded service connection for a low back 
disability in a March 1980 rating action.  This decision was 
based on a review of the veteran's service medical records, 
as well as the report of an examination conducted for VA 
purposes dated in March 1980.  The veteran's service medical 
records revealed that she was seen on a number of occasions 
in 1978 with low back complaints.  The report of the VA 
examination revealed that she was diagnosed to have chronic 
low back strain with slight narrowing of L5-S1.  In addition 
to her grant of service connection, the veteran was also 
assigned a 10 percent disability evaluation for her low back 
impairment.  

The veteran's 10 percent disability rating was reduced to a 
non-compensable level in an April 1981 rating action, 
effective from July 1981.  This followed a review of an 
examination report that showed the veteran had full range of 
motion of the entire spine, with no tenderness or muscle 
spasm.  This non-compensable evaluation remained in effect 
until 1989, when a 10 percent evaluation was assigned, 
effective from June of that year.  This decision followed a 
review of an October 1989 examination report that showed the 
veteran complained of intermittent low back pain, and that 
there were suggestions of L5 radiculopathy.  

The veteran's 10 percent disability evaluation remained in 
effect until the March 1997 rating action that has become the 
subject of this appeal.  In that decision, the veteran was 
assigned a temporary 100 percent rating for a period of 
convalescence between August 1996 and October 1996 pursuant 
to 38 C.F.R. § 4.30, following an August 1996 laminotomy with 
partial diskectomies and foraminotomies.  She was then 
assigned a 40 percent schedular disability evaluation, 
effective from October 1996.  It is with this 40 percent 
schedular disability evaluation that the veteran has 
expressed her disagreement.  

As an initial matter, the Board observes that the 1997 rating 
action that granted the veteran an increased rating, was 
prompted by her November 1996 claim for benefits, when her 
disability evaluation was only 10 percent.  Although the RO 
increased the veteran's schedular rating to 40 percent, it 
must be noted that this was only made effective from October 
1, 1996.  Applicable criteria call for an effective date for 
an award of increased benefits to be from the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date, otherwise the effective date will be the date 
of claim.  See 38 C.F.R. § 3.400(o)(2).  In view of this 
regulation, it will be necessary for the Board to consider 
the evidence dating from one year prior to the veteran's 
November 1996 claim, (i.e., from November 1995), and to 
include these in its consideration of the veteran's appeal.  
More precisely, the Board must determine whether a rating in 
excess of 10 percent was warranted during the period between 
November 1995 and August 1996, (at which time the temporary 
100 percent rating was assigned for convalescence), as well 
as consider whether a schedular rating in excess of 40 
percent is warranted after October 1996.  

Medical records dated after November 1995, and leading up to 
the veteran's surgery in August 1996, show consistent 
complaints of radiating back pain and numbness in the lower 
extremities.  An EMG performed in December 1995, was 
interpreted as showing L5-S1 radiculopathies, and in early 
1996, it was noted that the veteran could only forward flex 
to 30 degrees, and could not backward extend.  In August 
1996, the veteran described her pain as intense.  

Following the veteran's surgery, she was examined for VA 
purposes in October 1996.  The report of that examination 
revealed that the veteran presented in a bent over fashion, 
and complained of some pain located in the mid lower lumbar 
spine and in and about the rectal area, and sometimes toward 
the groin.  Straight leg raises testing, however, was 
negative and there was no atrophy of the calf or thigh.  In 
addition, motor and sensation appeared to be intact and the 
veteran could toe and heel walk.  There also was some 
tenderness in the lower lumbar area, but no spasm of the 
paraspinous muscles.  Likewise, no deformity was present, and 
the musculature of the back appeared to be within normal 
limits.  Forward flexion of the spine was measured to 45 
degrees, and the diagnosis was moderate degenerative joint 
disease of the lumbar spine.  

Thereafter, outpatient treatment records reflect that the 
veteran complained of only occasional mild discomfort in 
January 1997, with occasional mild spasms.  Only intermittent 
back pain complaints were recorded in an October 1997 record, 
and the veteran's low back pain complaints were noted to be 
subsiding in February 1998.  Records dated in January 1999 
revealed that the veteran exhibited what was characterized as 
moderate restriction of motion of her lumbar spine, but with 
no spasm.  Records dated the following month reveal that the 
veteran reported a sensation of heaviness in the sacral 
region, but that this was relieved by medication, heat and 
exercise.  She was described overall as "doing well."  In a 
June 1999 outpatient record, the veteran complained that she 
experienced pain and stiffness in the morning, which was 
relieved some as the day progressed.  Forward flexion of the 
lumbar spine was noted to be to 70 degrees with some pain, 
although there was no tenderness or atrophy noted, and lower 
extremity strength was characterized as 5/5, with sensation 
intact.  In August 1999, it was recorded that the veteran had 
intermittent back pain, as well as some restriction of 
motion.  

In February 2000, the veteran was examined for VA purposes.  
The report from that examination revealed that the veteran 
considered her back pain to be returning after it had been 
relieved following her 1996 surgery.  Examination of her back 
revealed that it was slightly tender in the midline of the 
lower lumbar spine in the area of her scar.  While it was 
noted that forward flexion was to only 45 degrees, straight 
leg raises were negative, the veteran's reflexes were 1+ and 
equal, and her motor and sensation were considered intact.  
She was also able to toe and heel walk without difficulty, 
and there was no spasm or deformity of the lumbar spine.  The 
pertinent diagnosis was status post lumbar laminectomy with 
residual pain at this time in the area of the scar.  

A neurologic evaluation of the veteran was conducted for VA 
purposes in March 2000.  The report from this examination 
revealed that the examiner considered the veteran's low back 
and spine movements to be markedly limited in flexion and 
extension, although precise measurements were not provided.  
The veteran was also apparently unable to walk on her heels 
and toes, as it produced marked pain, and she was unable to 
walk tandem.  Lower extremity strength, however, was 
considered to be within normal limits.  Further, while the 
veteran's reflexes were hypoactive, there was no droop, 
asymmetry, or any pathological reflexes.  Sensory system 
examination was also normal.  

Another neurologic examination of the veteran was conducted 
for VA purposes in March 2001.  This, however, primarily 
addressed the veteran's cervical spine complaints.  
Nevertheless, the report from this evaluation does include 
the comments that the veteran experienced restricted motion 
with respect to her lumbar spine, and that she was tender in 
the lower part of the lumbosacral area.  

The veteran was also examined for VA purposes in April 2001.  
The report from this evaluation shows that the veteran 
complained of a constant dull ache in her lower back, and 
that she walked slowly.  Range of motion tests of the lumbar 
spine was noted to be resisted and that motion was 
restricted.  Forward flexion measured to 60 degrees, lateral 
bending was to 20 degrees, and backward extension was to 10 
degrees.  Deep tendon reflex at the left patella was 
characterized as 3/4 and at the right, 2/4.  Straight leg 
raising tests apparently produced a pulling sensation in the 
lower back at 80 degrees.  Muscle strength, however, was 
described as appearing adequate, and there was no evidence of 
muscle spasm.  In further remarks, the examiner noted that 
the veteran's cervical spine complaints were much more 
significant than her low back pain, and that these cervical 
complaints were "probably responsible for at least 60 
percent of her present complaints and present disability."  

Other evidence obtained in connection with this claim 
includes the testimony the veteran provided in 1998.  At that 
time, the veteran stated she experienced pain, cramps and 
tingling sensations she considered related to her back 
disability which occur as often as 15 days per month, and can 
last an entire day.  

The veteran's low back disability was originally evaluated 
under the provisions of Diagnostic Code 5295 for lumbosacral 
strain.  Under this code, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion unilateral, in 
standing position.  A 40 percent rating, the highest rating 
under this code, is assigned for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The other Diagnostic Code appropriate for consideration in 
the veteran's case is Diagnostic Code 5293, which 
contemplates intervertebral disc syndrome.  This code 
provides for a maximum 60 percent rating, which is assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to site 
of diseased disc, little intermittent relief.  A 40 percent 
evaluation under this code is assigned for severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief.  A 20 percent rating is assigned for 
moderate intervertebral disc syndrome with recurring attacks, 
and a 10 percent rating is assigned for a mild condition.  

As indicated above, in the months leading up to the veteran's 
August 1996 surgery, she was experiencing constant radiating 
pain, numbness in her lower extremities, with limitation of 
motion of her lumbar spine.  In addition, radiculopathies 
appropriate to the site of her diseased disc were confirmed 
by diagnostic tests conducted in December 1995.  Under these 
circumstances, the Board finds that prior to the award of the 
temporary 100 percent convalescence rating in August 1996, 
the veteran met the criteria for a 60 percent schedular 
disability evaluation.   

Following the veteran's 1996 surgery, the record shows that 
her primary low back complaint has been one of pain.  
Clearly, in the years immediately following this surgery, the 
impairment resulting from this complaint appears to be 
relatively modest, as the records reflect them to be 
characterized as mild, occasional, or intermittent.  Further, 
records dated in early 1999, reflect that the veteran's 
discomfort was relieved by medication, exercise and heat, 
although by June of that year it was indicated that her 
morning pain and stiffness was not fully relieved as the day 
progressed.  Nevertheless, at the same time, her lower 
extremity strength was described as 5/5, straight leg raises 
were negative, and there was no tenderness to palpation.  

The more recently dated records reflect that in 2000, the 
veteran's lower spine area was tender, and her range of 
motion was limited.  At the same time, however, straight leg 
raises were still negative, sensation was intact, and there 
was no muscle spasm.  In 2001, the absence of any muscle 
spasm remained to be the case, but straight leg raising was 
apparently positive at 80 degrees, and range of motion 
testing was resisted and showed a restriction.  Likewise, the 
veteran had apparently adopted a slow gait as a consequence 
of her discomfort, although the examiner opined that 60 
percent of the veteran's impairment was related to disability 
other than her lumbar spine.  

Although the foregoing record appears to reflect a recent 
deterioration in the veteran's low back condition since her 
1996 surgery, it does not show that she is experiencing 
persistent symptoms of pronounced intervertebral disc 
syndrome compatible with sciatic neuropathy, demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of her diseased disc.  In 
view of that, the criteria for an evaluation in excess of the 
40 percent rating currently in effect for the period since 
the veteran's August 1996 surgery are not met, and the 
veteran's appeal in this regard must be denied.  

As to the consideration of other provisions which might 
provide for a favorable decision, we have considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as they relate to pain 
and any resulting functional impairment due to pain, 
including during flare-ups, as discussed in the decision of 
the Court of Appeals for Veterans Claims in DeLuca v. Brown, 
supra.  In this regard, it must be acknowledged that the 
veteran has expressed complaints of back discomfort, 
particularly more recently.  At the same time, however, when 
she was most recently examined the veteran's forward flexion 
was to 60 degrees, which was a 15-degree improvement over 
that shown in 2000.  In addition, her strength is apparently 
considered adequate, and there was no muscle spasm observed.  
In view of this, the Board finds that the current 40 percent 
rating assigned for the veteran's low back disability 
contemplates any impairment she may experience during a 
flare-up, and that consideration of the provisions of 
sections 4.40 and 4.45 does not call for the assignment of an 
increased disability rating for that disorder.  

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's back disorder has resulted 
in frequent periods of hospitalization.  Further, while it is 
undisputed that the service-connected disability at issue 
would have an adverse effect upon the veteran's employment, 
(her current 40 percent evaluation contemplates "severe" 
impairment), it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  (In 
this regard, it must also be noted that the veteran has 
apparently not worked or sought work, since December 1994, 
when she retired due to disability from the Postal Service.  
As will be discussed below, however, the record shows that 
the basis for the veteran's disability retirement not only 
included her service connected low back disorder, but also 
was considered due to a cervical spine disability.  Further, 
in a recent examination report, the examining physician 
estimated that 60 percent of the veteran's disability was due 
to her cervical spine impairment.)  Accordingly, with the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO, for referral of this issue to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular evaluation, is not 
warranted.

c.  TDIU Benefits 

Under applicable criteria, total disability ratings for 
compensation purposes based on individual unemployability may 
be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that such disorders are sufficient 
to render the veteran unemployable without regard to either 
his advancing age or the presence of any non-service-
connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those criteria are as follows:

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities: Provided [t]hat, if 
there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring 
the combined rating to 70 percent or more. . . . It 
is provided further that the existence or degree of 
non-service- connected disabilities or previous 
unemployability status will be disregarded where 
the percentages referred to in this paragraph for 
the service-connected disability or disabilities 
are met and in the judgment of the rating agency 
such service- connected disabilities render the 
veteran unemployable.  38 U.S.C.A. § 4.16(a).  

In this case, service connection has been established for a 
single disability, chronic lumbosacral strain, narrowing of 
lumbosacral interspace, postoperative L5-S1 laminotomy's and 
diskectomies, for which as described above, a 40 percent 
disability rating is in effect.  As such, it is clear the 
veteran does not meet the minimum schedular requirements for 
a total disability rating based on individual 
unemployability.  See 38 C.F.R. § 4.16(a).  Nevertheless, 
pursuant to 38 C.F.R. § 4.16(b), it is the established policy 
of the VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service connected disability shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service connected disabilities, but who fail to 
meet the percentage standards set forth in § 4.16(a).  

In this case, the record shows that the veteran was born in 
1954, and that she has received a college degree.  Following 
her military service, the veteran worked as a clerk with the 
Census Bureau, and then with the Postal Service between 1981 
and 1994, from which she retired due to disability, effective 
in December 1994.  She has not worked since her retirement, 
but it is significant that the medical evaluations conducted 
in connection with the veteran's retirement show that in June 
1994, it was believed that both her chronic cervical 
myofascial pain syndrome and her chronic low back myofascial 
pain syndrome, "rendered [her] totally and permanently 
disabled and will continue to do so."  Clearly, therefore, 
the conclusion that the veteran was too disabled to work was 
not based solely on the impairment caused by her service-
connected disability.  Indeed a subsequent report prepared by 
the same physician, Lucas A. DiLeo, MD., and dated in 
September 1994, listed the veteran's neck and low back 
problems, and two additional disabilities, recurrent infra-
patella tendonitis of the left knee joint and left acromio-
clavicular capsulitis, as causing the impairment on which he 
based his conclusion the veteran was totally and permanently 
disabled.  

Under the foregoing circumstances, it is obvious that there 
is medical evidence to support the conclusion that the 
veteran is unable to work due to her disability.  It is 
equally clear, however, that the conclusion that she is 
unable to work was based on impairment caused by not only her 
service connected low back disorder, but by other 
disabilities as well, including a cervical spine disorder.  
As had been indicated above, the veteran's current 40 percent 
disability evaluation contemplates severe impairment, which 
evaluation obviously recognizes that it has an adverse effect 
on the veteran's employment.  An award of TDIU benefits, 
however, requires evidence showing that the veteran's 
unemployability is due solely to service connected 
disability.  The medical conclusion reached in 1994, was that 
it was the veteran's multiple disabilities that rendered her 
unemployable.  She has not worked since then, but because the 
physician who examined her in 2001 concluded that the 
veteran's non-service connected cervical spine disability was 
considered to cause most (60 percent) of her present 
disability, it may be concluded that her unemployed status 
continues to be due to her multiple disabilities.  

In view of the medical conclusions set forth above showing 
that it is multiple disabilities that have rendered the 
veteran totally disabled, the Board is not persuaded that the 
veteran is incapable of performing substantially gainful 
employment, due solely to her service connected low back 
disability.  Accordingly, while the veteran's service-
connected disability may limit her from some particular jobs, 
the evidence fails to show that this disability alone would 
prevent all forms of substantially gainful employment for 
which the veteran would be otherwise qualified by reason of 
her education and work experience.  As a result, the Board 
finds that the criteria for a TDIU rating are not met, and 
the appeal is denied.  


(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.  

Entitlement to service connection for bilateral shoulder 
arthritis is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, an increased 60 percent rating prior to 
the veteran's surgery in August 1996, for the chronic 
lumbosacral strain, with narrowing of lumbosacral interspace 
is granted.  

Entitlement to a rating in excess of 40 percent after October 
1996, for chronic lumbosacral strain, narrowing of 
lumbosacral interspace, postoperative L5-S1 laminotomy and 
diskectomies is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.  


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

